*1015Appeal from an award made by the State Industrial Board. Claimant was employed as a truck driver, mechanic and laborer. While engaged in drawing logs from premises of a third party, and unloading the same at the employer’s saw mill, he was injured. It is contended by the employer that he was engaged in farm labor at the time within the meaning of the Workmen’s Compensation Law. The employer did conduct a farm but he was also engaged in several other activities, such as lumbering, trucking and general contracting. The referee rejected employer’s contention that he was not engaged in the lumber business at the time the accident occurred, and that claimant was a farm laborer. There is evidence to sustain the referee’s findings and their affirmance by the Board. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Bliss, Heffernan and Foster, JJ., concur; Crapser, J., dissents, and votes to reverse the award and to dismiss the claim on the ground that the claimant was engaged in drawing logs to the farm to he used in erecting a silo on the farm.